Citation Nr: 1537517	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-03 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1969, with additional service in the U.S. Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam.

2.  The Veteran's coronary artery disease (CAD) manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard May 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) and service personnel records have been obtained.  Post-service private treatment records have also been obtained.

As will be explained below, the Board finds that the evidence does not show that the Veteran was exposed to herbicides during service.  Because the evidence does not establish existence of an in-service injury, disease, or event to which the Veteran's coronary artery disease may be related, a VA examination or opinion is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, VA's duty to assist has also been met.

II. Analysis

Applicable Law

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arteriosclerosis and cardiovascular-renal disease, manifesting to a compensable degree within one year of service, were incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Finally, service connection can be established based on herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed in 38 C.F.R. § 3.309(e).

An opinion of the General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  This statute defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and the General Counsel interpreted that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii) and VAOPGCPREC 27-97 (July 23, 1997).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Coronary Artery Disease

In this case, the Veteran essentially contends that he developed CAD as a result of herbicide exposure while serving on the USS Mount Katmai during the Vietnam era.  The Board notes that private treatment records show that the Veteran has a current diagnosis of CAD and had been treated for that disease, to include a hospital admission in July 2000 for a small non-Q wave myocardial infarction.  Thus, the Veteran has the claimed current disability.

The Veteran has not argued, and the service treatment records do not reflect, treatment for or a diagnosis of CAD or any other heart disease while in service.  No complaints or symptoms associated with such disease are of record until 2000.  Both the Veteran and the medical evidence indicate that CAD did not manifest until well after his separation from service.  See March 2011 claim form.

Instead, the Veteran contends that his CAD is due to in-service exposure to herbicides, and that this exposure resulted in his current CAD.  The Veteran has not argued that he either set foot in Vietnam, or that the USS Mount Katmai docked at a shore or pier in Vietnam or operated in an inland waterway.  Cf. Gray v. McDonald, 27 Vet. App. 313 (2015) (discussing the interpretation of the definition of inland waterway, including Vietnam harbors such as Da Nang Harbor).

In Haas, a "blue water" veteran, who also served on the USS Mount Katmai, submitted studies which attempted to show a connection between the spraying of herbicides in Vietnam and the development of herbicide-related diseases in service members who served on ships offshore.  525 F.3d. at 1193-94.  Although the United States Court of the Federal Circuit (Federal Circuit) passed no judgment on the validity of such studies, it highlighted the VA's rulemaking with respect to an Australian study submitted by the Veteran in Haas.  VA scientists and experts noted problems with the study and cautioned against reliance on the study to change VA's long-held position regarding veterans who served offshore.  Id.

In Haas, the Federal Circuit upheld the Board's interpretation that, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  In Haas, the veteran stated that while serving aboard the USS Mount Katmai, he often saw large clouds of chemicals being dropped by aircraft over the forests, and that these clouds would drift out over the water because prevailing offshore winds would engulf his ship.

In that decision, the Federal Circuit reversed an earlier Court ruling, in which the Court rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) that required the service member's presence at some point on the landmass or the inland waters of Vietnam.  Id.  In reversing, the Federal Circuit held that the veteran was free to show that he was actually exposed to herbicides while on board his ship as it traveled near the Vietnamese coast.  However, he was not entitled to the benefit of the presumptions set forth in 38 U.S.C.A. § 1116 and the corresponding VA regulations, which are limited to those who "served in the Republic of Vietnam."  Id. at 1197.

The Board notes that the Veteran submitted internet articles showing participation of the USS Mount Katmai in various Vietnam War Campaigns (see internet evidence received on February 2, 2014) and that the Veteran's representative asserts that the USS Mount Katmai was exposed to Agent Orange while cruising up and down the Vietnamese shorelines in order to aid ground troops (see July 2015 Informal Hearing Presentation).  However, there is no evidence that the Veteran himself ever served or set foot on the landmass of Vietnam.  VA has also promulgated a listing of the Navy ships (including blue water ships) associated with service in Vietnam and, hence, exposure to herbicide agents.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H, Part 2.d.  The USS Mount Katmai is not included in that list (last updated July 24, 2015).

In consideration of the evidence of record, the Board finds that the Veteran did not have service in the Republic of Vietnam.  The Veteran's ship is the same ship that was discussed in Haas.  For similar reasons, such service does not constitute the requisite service to provide for a presumption of exposure to herbicides such as Agent Orange.  Therefore, presumptive service connection due to herbicide exposure, based on service in the Republic of Vietnam, is not warranted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Moreover, the Veteran has not sufficiently show that he was actually exposed to herbicides.  Although he refers to the same type of chemical clouds observed by the veteran in Haas, the Veteran is not competent to identify the type of chemical makeup of the observed clouds and any statement in this regard is based on speculation.  As such, the Board finds that there is no in-service injury, disease or event to which the current disability could be related.  As noted previously, a remand for a medical examination or opinion in connection with the claim is therefore not necessary.

Therefore, the evidence shows that the Veteran's CAD manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

In sum, the Board must conclude that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim of service connection for heart disease must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for heart disease is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


